Title: To John Adams from Thomas Jefferson, 23 January 1812
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Monticello Jan. 23. 12.

The messenger who carried my letter of yesterday to the Post-office brought me thence, on his return, the two pieces of homespun which had been separated by the way from your letter of Jan. 1. a little more sagacity of conjecture in me, as to their appellation, would have saved you the trouble of reading a long dissertation on the state of real homespun in our quarter.  the fact stated however will not be unacceptable to you: and the less when it is considered as a specimen only of the general state of our whole country and of it’s advance towards an independance of foreign supplies for the necessary manufactures.
Some extracts from these volumes which I had seen in the public papers had prepared me to recieve them with favorable expectations.  these have not been disappointed; for I have already penetrated so far into them as to see that they are a mine of learning & taste, and a proof that the author of the inimitable  reviews of Ames & Pickering excels in more than one character of writing.  the thanks therefore which I had rendered by anticipation only in my letter, I reiterate in this Postscript on a knolege of their high merit, & avail myself of the occasion it furnishes of repeating the assurances of my sincere friendship & respect.

Th: Jefferson